                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

BRYAN K. MOMANY,

             Plaintiff,                           Case No. 17-cv-10626

v.                                                Paul D. Borman
                                                  United States District Judge

COMMISSIONER OF                                   Anthony P. Patti
SOCIAL SECURITY,                                  United States Magistrate Judge

          Defendant.
______________________/

      OPINION AND ORDER (1) ADOPTING THE MAGISTRATE JUDGE’S
     JANUARY 23, 2019 REPORT AND RECOMMENDATION (ECF NO. 18),
         (2) OVERRULING PLAINTIFF’S OBJECTIONS (ECF NO. 22)
                   (3) DENYING PLAINTIFF’S MOTION FOR
                     SUMMARY JUDGMENT (ECF NO. 15),
              (4) GRANTING THE DEFENDANT’S MOTION FOR
                  SUMMARY JUDGMENT (ECF NO. 17), AND
          (5) AFFIRMING THE DECISION OF THE COMMISSIONER

       On January 23, 2019, Magistrate Judge Anthony P. Patti issued a Report and

Recommendation to deny Plaintiff’s Motion for Summary Judgment, grant

Defendant’s Motion for Summary Judgment, and affirm the findings of the

Commissioner. (ECF No. 18, Report and Recommendation “R&R”.) On February

20, 2019, Plaintiff filed Objections to the Report and Recommendation. (ECF No.




                                        1
22.)1 Defendant filed a Response to Plaintiff’s Objections. (ECF No. 23.) Having

conducted a de novo review, pursuant to 28 U.S.C. § 636(b)(1), of those parts of the

Magistrate Judge’s Report and Recommendation to which specific objections have

been filed, the Court OVERRULES Plaintiff’s Objections, ADOPTS the Magistrate

Judge’s Report and Recommendation, GRANTS Defendant’s Motion for Summary

Judgment (ECF No. 17), DENIES Plaintiff’s Motion for Summary Judgment (ECF

No. 15), and AFFIRMS the findings of the Commissioner.

I.    BACKGROUND

      The Magistrate Judge thoroughly set forth the factual background and the

administrative history in his R&R.       To summarize as pertinent to Plaintiff’s

objections, the Administrative Law Judge (“ALJ”) determined that Plaintiff had the



1
 Plaintiff’s objections were originally due on February 6, 2019. On February 5, 2019,
the day before the objections were due, Plaintiff filed an ex parte motion seeking an
additional 14 days to file objections, citing the press of other work. (ECF No. 19, Ex
Parte Motion to Extend Time.) The Court granted the Plaintiff’s motion for more
time, and the objections were due on February 20, 2019. (2/11/19 Text Only Order
granting Plaintiff’s motion for more time.) On February 20, 2019, the day the
objections were due based on the previously granted extension of time, Plaintiff filed
another motion for more time, this time citing the press of other work, obligations
caring for her mother, and weather complications preventing her staff from attending
to her clerical work. (ECF No. 20.) The Court denied this motion, noting that
Plaintiff had been given nearly a month to file objections and waited until the day the
objections were due (after having already been granted one extension) to seek a
second extension of time. (ECF No. 21, Order Denying Motion for Extension of
Time.) Plaintiff then filed these timely objections on February 20, 2019.
                                          2
following severe impairments: degenerative joint disease, status post left shoulder

surgery, degenerative disc disease, history of deep vein thrombosis, and factor V

Leiden deficiency. (ECF No. 11, Transcript of Administrative Record (“R.”) 32.) The

ALJ further determined that Plaintiff did not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed

impairments. (R. 32-33.)      The ALJ determined that Plaintiff had the residual

functional capacity to perform sedentary work with certain restrictions. (R. 33.)

Additional record evidence will be discussed in this Opinion and Order as necessary

to the Court’s resolution of Plaintiff’s single objection.

II.   STANDARD OF REVIEW

      Pursuant to Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1),

the Court conducts a de novo review of the portions of the Magistrate Judge’s Report

and Recommendation to which a party has filed “specific written objection” in a

timely manner. Lyons v. Comm’r Soc. Sec., 351 F. Supp. 2d 659, 661 (E.D. Mich.

2004). A district court “may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). Only

those objections that are specific are entitled to a de novo review under the statute.

Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “The parties have the duty to

pinpoint those portions of the magistrate's report that the district court must specially


                                           3
consider.” Id. (quotation marks and citation omitted). “A general objection, or one that

merely restates the arguments previously presented is not sufficient to alert the court

to alleged errors on the part of the magistrate judge.” Aldrich v. Bock, 327 F. Supp.

2d 743, 747 (E.D. Mich. 2004). “‘[B]are disagreement with the conclusions reached

by the Magistrate Judge, without any effort to identify any specific errors in the

Magistrate Judge’s analysis that, if corrected, might warrant a different outcome, is

tantamount to an outright failure to lodge objections to the R & R.’” Arroyo v.

Comm’r of Soc. Sec., No. 14-cv-14358, 2016 WL 424939, at *3 (E.D. Mich. Feb. 4,

2016) (quoting Depweg v. Comm'r of Soc. Sec., No. 14-11705, 2015 WL 5014361,

at *1 (E.D. Mich. Aug. 24, 2015) (citing Howard v. Secretary of Health & Human

Services, 932 F.2d 505, 509 (6th Cir. 1991)).

      In reviewing the findings of the ALJ, the Court is limited to determining

whether those findings are “supported by substantial evidence” and made “pursuant

to proper legal standards.” See Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th

Cir. 2007) (citing 42 U.S.C. § 405(h) and Cutlip v. Sec’y of Health and Human Servs.,

25 F.3d 284, 286 (6th Cir. 1994)). “Substantial evidence is ‘such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.’” Kyle v. Comm’r

of Soc. Sec., 609 F.3d 847, 854 (6th Cir. 2010) (quoting Lindsley v. Comm’r of Soc.

Sec., 560 F.3d 601, 604 (6th Cir. 2009)); see also McGlothin v. Comm’r of Soc. Sec.,


                                           4
299 F. App’x 516, 522 (6th Cir. 2008) (recognizing that substantial evidence is “more

than a scintilla of evidence but less than a preponderance”) (internal quotation marks

omitted). “If the Commissioner’s decision is supported by substantial evidence, [the

court] must defer to that decision, ‘even if there is substantial evidence in the record

that would have supported an opposite conclusion.’” Colvin v. Barnhart, 475 F.3d

727, 730 (6th Cir. 2007) (quoting Longworth v. Comm’r of Soc. Sec. Admin., 402 F.3d

591, 595 (6th Cir. 2005)).

      As to whether proper legal criteria were followed, a decision of the SSA

supported by substantial evidence will not be upheld “where the SSA fails to follow

its own regulations and where that error prejudices a claimant on the merits or

deprives the claimant of a substantial right.” Bowen v. Comm’r of Soc. Sec., 478 F.3d

742, 746 (6th Cir. 2007) (citing Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546-47

(6th Cir. 2004)).

      “This Court does not try the case de novo, nor resolve conflicts in the evidence,

nor decide questions of credibility.” Cutlip, 25 F.3d at 286. “It is of course for the

ALJ, and not the reviewing court, to evaluate the credibility of witnesses, including

that of the claimant.” Rogers, 486 F.3d at 247. See also Cruse v. Comm’r of Soc. Sec.,

502 F.3d 532, 542 (6th Cir. 2007) (noting that the “ALJ’s credibility determinations

about the claimant are to be given great weight, ‘particularly since the ALJ is charged


                                           5
with observing the claimant’s demeanor and credibility’”) (quoting Walters v. Comm'r

of Soc. Sec., 127 F.3d 525, 531 (6th Cir. 1997)).

       “Judicial review of the Secretary’s findings must be based on the record as a

whole.” Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001)).

Therefore, “[b]oth the court of appeals and the district court may look to any evidence

in the record, regardless of whether it has been cited by the [ALJ].” Id. (citing Walker

v. Sec’y of Health and Human Services, 884 F.2d 241, 245 (6th Cir. 1989)). See also

Conley v. Comm’r of Soc. Sec., No. 13-cv-13072, 2015 WL 404229, at *10 (E.D.

Mich. Jan. 29, 2015) (“The court must examine the administrative record as a whole,

and may look to any evidence in the record, regardless of whether it has been cited by

the ALJ.”).

       “[A]n ALJ can consider all the evidence without directly addressing in his

written decision every piece of evidence submitted by a party. Nor must an ALJ make

explicit credibility findings as to each bit of conflicting testimony, so long as his

factual findings as a whole show that he implicitly resolved such conflicts.” Kornecky

v. Comm’r of Soc. Sec., 167 F. App’x 496, 508 (6th Cir. 2006) (quoting Loral Defense

Systems-Akron v. N.L.R.B., 200 F.3d 436, 453 (6th Cir. 1999)).

III.   ANALYSIS

       Plaintiff’s objection is largely a cut and paste of his summary judgment brief


                                           6
and raises the following single objection to the Magistrate Judge’s R&R which, as

discussed infra, the Court overrules:

      “The Magistrate Judge erred in providing post hoc rationale for the
      ALJ’s complete lack of analysis of any Listed Impairments.”

      Plaintiff argues that the ALJ’s Step Three discussion of whether Plaintiff’s

severe impairments meet or medically equal Listings 1.04 and/or 4.11 was not

supported by substantial evidence and urges this Court to conclude that the Magistrate

Judge engaged in impermissible post hoc rationalization for the ALJ’s failed analysis.

The Magistrate Judge correctly observed that “[a] claimant’s impairment must meet

every element of a Listing before the Commissioner may conclude that [he] is

disabled at Step 3 of the sequential evaluation process,” and the claimant bears the

burden to prove that each of the elements is satisfied. (R&R 13, PgID 983.) The

Magistrate Judge further correctly notes that “it is well established that the Court may

look at the rest of the ALJ’s decision in order to determine whether substantial

evidence supports the ALJ’s Step Three determination.” (R&R 13-14, PgID 983-84.)

And finally, the Magistrate Judge applied the well accepted notion that “an ALJ’s

failure to articulate Step 3 findings is harmless where concrete factual and medical

evidence is apparent in the record and shows that even if the ALJ had made the

required findings, the ALJ would have found the claimant not disabled. . . .” (R&R

14, PgID 984.) As another Court in this District observed:

                                           7
      Plaintiff argues that the magistrate judge erred in conducting her own
      “post hoc” analysis of the record and substituting her analysis for the
      ALJ's. This objection is also without merit. Plaintiff's objection
      misconstrues the report and recommendation. In the report, the
      magistrate is not engaged in impermissible post hoc analysis, but has
      merely set forth the challenged listings to illustrate how the record has
      not raised “a substantial question as to whether the claimant could
      qualify as disabled under a listing[.]” Sheeks [v. Comm’r of Soc. Sec.],
      544 Fed. Appx. 639, [641 (6th Cir. 2013)] (quoting Abbott [v. Sullivan,]
      905 F.2d 918], 925 [(6th Cir. 1990)].

Kohls v. Comm’r of Soc. Sec. , No. 15-cv-11554, 2016 WL 4523573, at *3 (E.D.

Mich. Aug. 30, 2016).

      In the objections, Plaintiff does not dispute any of these legal principles. Nor

does Plaintiff “point to specific evidence that demonstrates he reasonably could meet

or equal every requirement of the listing.” Smith-Johnson v. Comm’r of Soc. Sec., 579

F. App’x 426, 432 (6th Cir. 2014). “For a claimant to show that his impairment

matches a listing, it must meet all of the specified medical criteria.” Id. (internal

quotation marks and citation omitted). “An impairment that manifests only some of

the criteria, no matter how severely, does not qualify.” Id. Indeed, Plaintiff’s

objection and the record demonstrate that just the opposite is evident here. Listing

1.04 relating to disorders of the spine expressly requires “evidence of nerve root

compression” characterized by a number of associated physical manifestations. (R&R

16, PgID 985) (citing 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.04). Plaintiff was also

required to demonstrate that these abnormal physical findings were simultaneously

                                          8
present for a period of at least 12 months. (Id.) (citing 20 C.F.R. Pt. 404, Subpt. P,

App. 1, § 1.00D.) Here, Plaintiff concedes that Plaintiff’s “nerve root abutment” does

not amount to impingement or compression as required by Listing 1.04A. “While

there is not exact “impingement” as Subpart A requires to meet Listing 1.04A, there

is abutment to the nerve root, which can affect the nerve significantly.” (Objs. 9,

PgID 1023.) As the Magistrate Judge observed, “nerve-root abutment does not satisfy

Listing 1.04A’s requirement of nerve-root compression.” (R&R 16, PgID 985)

(quoting Adams v. Comm’r of Soc. Sec., No. 13-11132, 2014 WL 897381, at *9 n. 5

(E.D. Mich. March 6, 2014)). The Magistrate Judge did not err in reviewing the

record evidence to conclude that the Plaintiff has failed to demonstrate how he meets

or medically equals Listing 1.04A.

      The same holds true with respect to Plaintiff’s claim that the Magistrate Judge

erred in concluding that Plaintiff did not produce sufficient evidence to demonstrate

that he suffered from chronic venous insufficiency of a lower extremity and therefore

meets or medically equals Listing 4.11. Listing 4.11 requires evidence of “extensive

brawny edema” in at least two-thirds of the leg OR “superficial varicosities, stasis

dermatitis, AND either recurrent ulceration or persistent ulceration that has not healed

following at least 3 months of prescribed treatment.” (R&R 18, PgID 987) (quoting

20 C.F.R. Pt. 404, Subpt. P, App. 1, § 4.11.) As the Magistrate Judge correctly


                                           9
observed, although Plaintiff was assessed in April and May 2013 as having deep vein

thrombosis, later studies determined that the condition no longer persisted. (R&R 18,

PgID 987.) Plaintiff does not contest in his objections that testing in February 2014,

showed no evidence of arterial insufficiency in either lower extremity and testing in

June and September 2014, was negative for deep venous thrombosis. In fact, Plaintiff

expressly admits in his objection that “a venous Doppler did not reveal deep venous

thrombosis” as of September 2014, but urges the Court to credit Plaintiff’s testimony

at the administrative hearing about what doctors allegedly told him during an ER visit

and to rely on a reported history of a genetic disposition to deep vein thrombosis, to

find that Plaintiff nonetheless meets or equals Listing 4.11, despite the record

evidence suggesting the opposite. (Objs. 7-8, PgID 1021-22.) This evidence cannot

substitute for the documented medical findings required to meet or medically equal

the specific criteria for Listing 4.11. Nor does Plaintiff contest the Magistrate Judge’s

conclusion that Plaintiff presented no evidence of “brawny edema” involving at least

two-thirds of the leg or superficial varicosities and recurrent or persistent ulceration

that has failed to heal for a 3 month period. (R&R 18-19, PgID 987-88.)             The

Magistrate Judge correctly concluded that Plaintiff has “wholly failed to produce any

evidence, as is his burden, to show that he meets or medically equals Listing 4.11.”

IV.    CONCLUSION


                                           10
      The Magistrate Judge did not engage in impermissible post hoc rationalization

and did not err in concluding that Plaintiff has failed to make “the threshold showing

of evidence supporting the listing[s].” Smith-Johnson, 579 F. App’x at 433 n. 5. The

Magistrate Judge correctly concluded that the ALJ’s opinion is supported by

substantial evidence. Accordingly, the Court:

      1)     OVERRULES Plaintiff’s Objections (ECF No. 22);

      2)     ADOPTS Magistrate Judge Patti’s January 23, 2019 Report and
             Recommendation (ECF No. 18);

      3)     DENIES Plaintiff’s Motion for Summary Judgment (ECF No. 15)
             and GRANTS the Defendant’s Motion for Summary Judgment
             (ECF No. 17); and

      4)     AFFIRMS the decision of the Commissioner.



                                       s/Paul D. Borman
                                       PAUL D. BORMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: March 22, 2019




                                         11
